DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 04/03/20, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 04/03/20, are accepted.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide (US 7103252 B2).
With respect to claim 17, Ide (figures 8A-8B) disclose an optical device, comprising a lower cladding pattern (51) on a substrate (50); and 36a core layer (54) on the lower cladding pattern (51), wherein the lower cladding pattern (51) has a top surface parallel to a top surface of the substrate (50) and a sidewall (see the annotation in figure 8A below) inclined to the top surface of the substrate, the core layer (54) has a core part (see the annotation in figure 8B below) on the top surface of the lower cladding pattern and a side part on the sidewall of the lower cladding pattern, the core layer (54) includes a first core layer (54) and a second core layer (52), the first core layer (54) of the core part has a first thickness (figure 8B), the first core layer of the side part has a second thickness in a direction perpendicular to the sidewall (figure 8B), and the first thickness is greater than the second thickness (see figure 8B). 

[AltContent: arrow]
    PNG
    media_image1.png
    359
    629
    media_image1.png
    Greyscale

A sidewall inclined
	

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image2.png
    293
    604
    media_image2.png
    Greyscale


A second thickness                             A core part                    A first thickness



With respect to claim 19, Ide (figures 8A-8B) disclose the optical device, wherein the second core layer (52) of the core part has a third thickness (figure 8B), the second core layer of the side part (not at the center of the core layer 52) has a fourth thickness in the direction perpendicular to the sidewall, and the third thickness and the fourth thickness are substantially the same as each other (figures 8A-8B). 
.

                                
    PNG
    media_image3.png
    76
    386
    media_image3.png
    Greyscale

		

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
11.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ide (as cited above).
With respect to claim 18, Ide substantially discloses all the limitations of the claimed invention except wherein the second core layer of the core part has a third thickness, the second core layer of the side part has a fourth thickness in the direction perpendicular to the sidewall, the third thickness is greater than the fourth thickness. 
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ide to form the second core layer of the core part having a third thickness, the second core layer of the side part having a fourth thickness in the direction perpendicular to the sidewall, the third thickness is greater .

Allowable Subject Matter
12.	Claims 1-16 are allowed. 
	The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1 and 11. Specifically, the prior art fails to disclose an optical device, comprising a first sub-chip and a second sub-chip flipped over on the first sub-chip as set forth in claims 1 and 11.
	Claims 2-10 depend from claim 1.
	Claims 12-16 depend from claim 11. 

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. William Vis^ (Self-Aligned Chip-to-Chip Optical Interconnections in Ultra-Thin 3D Glass Interposers) discloses a three-dimensional polymer waveguide (3D WG) that couples two optical through-package vias (TPVs) in a 3D ultra-thin glass interposer for chip-to-chip optical communications. Okayama (US 7664352 B1) teaches a spot size converter used as an optical link between a silicon-wire waveguide and an external optical device such as an optical fiber. Yanagisawa (US 2010/0142904 A1) discloses an optical waveguide mounting substrate, and a light transmitting and receiving device. 
Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883